Citation Nr: 0703995	
Decision Date: 02/07/07    Archive Date: 02/14/07

DOCKET NO.  04-39 282	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri



THE ISSUE

Entitlement to Dependency and Indemnity Compensation (DIC) 
benefits under the provisions of 38 U.S.C.A. § 1151 due to 
treatment by VA in March 2002. 


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel





INTRODUCTION

The veteran served on active duty from March 1946 to 
September 1947.  He died in March 2002 and the appellant is 
the veteran's widow.   

This case comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a rating decision of the 
Department of Veterans Affairs (hereinafter VA) Regional 
Office in St. Louis, Missouri (hereinafter RO).


FINDINGS OF FACT

1.  The veteran died at a VA hospital in March 2002, with the 
death certificate listing chronic obstructive pulmonary 
disease (COPD) as the immediate cause of the veteran's death. 

2.  The record on appeal does not contain medical evidence 
that the veteran's death was due to carelessness, negligence, 
lack of proper skill or similar instance of fault on the part 
of VA in furnishing medical treatment.

3.  The record on appeal does not contain medical evidence 
that the veteran's death was due to an event not reasonably 
foreseeable in furnishing his medical treatment.


CONCLUSION OF LAW

The criteria for establishing entitlement to DIC benefits 
under 38 U.S.C.A. § 1151, due to treatment by VA in March 
2002 are not met.  38 U.S.C.A. §§ 1151, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.358, 3.361 (2006).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to notify and assist

With respect to the claim on appeal, VA has met the 
notification and assistance duties under applicable statute 
and regulations.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2006).  With regard to the 
duty to notify, prior to initial adjudication, a letter dated 
in October 2002 satisfied the duty to notify provisions.  As 
for the duty to assist, reports from the veteran's VA 
hospitalization prior to his death and an opinion from a VA 
physician regarding the quality of the treatment rendered 
therein has been obtained.  There is no indication in the 
record that additional evidence relevant to the issue decided 
herein is available and not part of the claims file.  As 
there is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, No. 02-1077 
(U.S. Vet. App. Dec. 21, 2006); see also Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

II. Legal Criteria/Analysis

In general, when a veteran experiences additional disability 
as the result of hospital care, medical or surgical 
treatment, or examination furnished by VA, disability 
compensation shall be awarded in the same manner as if such 
additional disability or death were service-connected.  38 
U.S.C.A. § 1151.

The provisions of 38 U.S.C.A. § 1151 provide that when there 
is no willful misconduct by a veteran, disability resulting 
from VA hospital care furnished the veteran will be 
compensated in the same manner as if service-connected, if 
the disability was caused by (A) carelessness, negligence, 
lack of proper skill, error in judgment, or similar instance 
of fault on the part of VA in furnishing hospital care or (B) 
an event which is not reasonably foreseeable.  See also 38 
C.F.R. §§ 3.358, 3.361.

Briefly summarizing the facts with the criteria set forth 
above in mind, the veteran was admitted to a VA hospital in 
March 2002 via ambulance.  On the morning of the day 
following his admission, the veteran became pale and blue, 
and a chest x-ray taken that day showed the complete 
opacification of the right hemithorax.  It was reported that 
the veteran's physician discussed his physical condition with 
the veteran's wife, and per the request of both the veteran's 
wife and physician, palliative and comfort care with "DNR" 
(do not resuscitate) status was ordered.  It was noted that 
the veteran could not participate in the health care 
decisions due to dementia.  The veteran's condition 
deteriorated, he became unresponsive to verbal stimuli, and 
he died while in the hospital. 

The appellant has found fault with the medial treatment 
provided to the veteran prior to his death, to include the 
prescription of morphine which she states is a "known 
respiratory depressant."  As such, she asserts entitlement 
to DIC under the provisions of 38 U.S.C.A. § 1151.  As 
support for her claim, she submitted a statement in Mary 2002 
from an employee of the funeral home who did the embalming 
work on the veteran indicating that he noticed extensive 
bruising in the abdominal area.  The appellant also contends 
that an x-ray taken on the day of the veteran's admission 
showed his lungs to be in good condition; however, an April 
2002 administrative note indicated that the chest x-ray 
pertained to a different veteran.  However, the actual chest 
x-ray taken of the veteran upon admission revealed volume 
loss in the right base with elevation of the right 
hemidiaphragm and crowding of the pulmonary vessels. 

The RO obtained an opinion from a VA physician in June 2004 
with regard to the medical care provided to the veteran in 
March 2002 prior to his death.  This physician indicated that 
he had reviewed all of the pertinent medical records 
contained in the claims file.  After reviewing these records, 
the physician concluded that 
[i]t is my opinion within a reasonable 
degree of medical certainty that the 
veteran's death was not the result of 
careless, negligence, lack of proper 
skill, error in judgment or similar 
instance of fault on the part of 
Department of Veterans Affairs. 

The examiner noted that he had reached this conclusion 
"because the end-of-life planning was by all accounts 
followed meticulously" in accordance with the veteran's 
wife's wishes.  

Applying the pertinent legal criteria to the facts summarized 
above, the competent medical evidence of record does not 
support a conclusion that the veteran's death was a result of 
fault on the part of any VA personnel or an event which was 
not reasonably foreseeable.  As for the statements from the 
appellant asserting that the veteran's death was the result 
of improper treatment, and that such factors as the 
prescription of morphine and the described abdominal bruising 
is evidence of improper treatment, a layperson without 
medical training, such as the appellant, is not qualified to 
render medical opinions regarding the etiology of disorders 
and disabilities.  See Cromley v. Brown, 7 Vet. App. 376, 379 
(1995); Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992) 
(finding that competent medical evidence means evidence 
provided by a person who is qualified through education, 
training, or experience to offer medical diagnoses, 
statements, or opinions).  Thus, the preponderance of the 
evidence is against the appellant's claim for entitlement to 
DIC under the provisions of 38 U.S.C.A. § 1151 due to 
treatment by VA in March 2002.  As such, the benefit of the 
doubt doctrine is inapplicable, and the claim must be denied.  
See 38 C.F.R. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990). 
 


ORDER

Entitlement to DIC under the provisions of 38 U.S.C.A. § 1151 
due to treatment by VA in March 2002 is denied.  


____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


